OPINION — AG — ** COUNTY TREASURER — PAST DUE TAXES — NOTICE ** (1) UNDER 19 O.S. 901.20 [19-901.20], COUNTY TREASURERS HAVE A DUTY OT COLLECT ASSESSMENTS FOR FIRE PROTECTION DISTRICTS IN THE SAME MANNER AND AT THE SAME TIME THEY COLLECT ALL OTHER TAXES. (2) UNDER 68 O.S. 24201 [68-24201], COUNTY TREASURERS HAVE A DUTY TO SEND OUT STATEMENTS THAT SHOW THE SEPARATE AMOUNTS DUE. THIS SECTION MAKES IT MANDATORY FOR THE COUNTY TREASURERS TO REQUEST AN AMOUNT TO DEFRAY EXPENSES, I.E., MAILING; AND MANDATORY FOR THE COUNTY COMMISSIONERS TO PROVIDE FUNDS FOR THIS PURPOSE. (AD VALOREM TAXES, COLLECTION, MAILING NOTICE, PAST DUE, EXCISE BOARD, APPROPRIATE, TAXES, DELINQUENT) CITE: 19 O.S. 901.1 [19-901.1], 19 O.S. 901.16 [19-901.16], 19 O.S. 901.20 [19-901.20] (MICHAEL C. CONAWAY)